Citation Nr: 1230286	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-18 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for entitlement to an evaluation in excess of 30 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3.

In February 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  As additional evidence was not received, the Board will proceed with appellate review of these matters.  The Board is cognizant that the Veteran's attorney again requested a copy of his claims file during the February 2011 hearing.  Under 38 C.F.R. § 20.1200 (2011) when a Privacy Act request is filed and the requested records are in VA's custody, the request must be reviewed and processed prior to appellate action on that individual's appeal.  However, in a May 2010 letter, the Board notes that the RO clearly explained that the requested records (a copy of the Veteran's entire claims file) were mailed to the attorney in November 2009.  The attorney was instructed that he could obtain a duplicate copy of the file upon the RO's receipt of the enclosed, required reproduction fee.

In May 2011, the Board remanded the matters of entitlement to an evaluation in excess of 30 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3 and entitlement to a TDIU rating to the RO for additional development and readjudication.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a January 2012 rating decision, the RO granted entitlement to service connection for right lower extremity radiculopathy and assigned a 20 percent evaluation for that disability, effective September 28, 2011.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  Chronic lumbar strain with spondylosis and discogenic disease at L2-3 is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's service-connected disabilities include chronic lumbar strain with spondylosis and discogenic disease at L2-3 (rated as 40 percent disabling) and right lower extremity radiculopathy (rated as 20 percent disabling), with a combined disability rating of 50 percent.

3.  Evidence of record does not indicate that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no greater, for chronic lumbar strain with spondylosis and discogenic disease at L2-3 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating and TDIU issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed an increased rating claim for his lumbar spine disability in November 2007.  The Veteran was notified via letters from the RO dated in November 2007 and October 2008 of the criteria for establishing an increased evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Thereafter, his claim was readjudicated in a January 2012 SSOC. 

However, to the extent that the RO did not clearly notify the Veteran of the evidence and information that was necessary to substantiate his TDIU claim, the Board finds any such error in notification to be harmless.  The Board observes that during the pendency of that claim, the Veteran has been represented by an accredited attorney, who is well aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim, and such attorney has submitted argument during the course of this appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In addition, the Veteran's statements to the RO and treatment providers showed that he clearly had actual knowledge that in order to support his claim.

As the record shows that the Veteran has actively participated in presenting arguments in support of his claim for a TDIU rating, and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue, the Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing before the undersigned.  The Veteran has not identified any outstanding pertinent evidence related to his increased rating and TDIU claims.  In January 2012, VA indicated that no data was found concerning the Social Security Administration (SSA) entitlement. 

In February 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2011 hearing, the undersigned identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected lumbar spine disability.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran was also provided with VA examinations for his service-connected lumbar spine disability as well as concerning his claim for a TDIU rating in December 2007 and September 2011.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lumbar spine disability under the applicable rating criteria as well as determine whether the Veteran could obtain and maintain substantially gainful employment.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since the September 2011 VA spine/peripheral nerves examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation for Lumbar Spine Disability

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected chronic lumbar strain with spondylosis and discogenic disease at L2-3 is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Degenerative arthritis of the lumbar spine (designated at Diagnostic Code 5242) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note: (1) For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note: (2) If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In November 2007, the Veteran filed a claim for an increased evaluation for his service-connected back disorder.

A December 2007 VA treatment record showed complaints of back pain, burning, aching pain, and progressively worsening back pain of 7/10 severity.  He detailed that the pain was constant, worse in seated position for any length of time, improved slightly with movement, worse with valsalva, worse in midline lumbar area with some extension out laterally, occasional radiation down the posterior aspect of the right leg to mid hamstring.  On physical examination, the lumbosacral spine was tender to palpation over the L5/S1 area, tender to palpation over right SI joint, and decreased range of motion (flexion, lateral tilt, and rotation).  Lower extremities were noted to reflect significant abnormal findings, to include tenderness to palpation at right SI joint, severely decreased leg extension, and minimally decreased sensation to pinprick with JPS (joint position sense) in the distal, bilateral lower extremities.  The Veteran was indicated to have negative straight leg raising with no signs of atrophy, trophic changes, deformities, or acute pathology.  He exhibited full lower extremity muscle strength and sensation.  An August 2007 VA MRI report showed relatively normal alignment of the lumbar spine, mild thoracolumbar disc space reductions with adjacent small Schmorl's nodes, relatively normal vertebral body height, broad based disc bulge at L2/L3 level, and mild bilateral facet hypertrophy without significant central canal stenosis or neural foramen narrowing.  The examiner listed an impression of SI joint dysfunction and facet arthropathy. 

In a December 2007 VA spine examination report, the Veteran complained of left foot falling asleep and shooting and burning low back pain that radiated proximally into the left paraspinal muscles as well as distally to the right buttock and upper thigh.  He reported that pain flared up on prolonged sitting and walking beyond one mile as well as while bending, stooping, and prolonged driving.  The examiner noted that he could not give an exact degree of limitation of motion without resorting to speculation as well as indicated that worst pain was estimated at 9/10.
It was further noted that there was no bowel or bladder disturbance, that pain did not interfere with the activities of daily living, and no incapacitating episodes in the last year.  The Veteran reported treatment including daily use of Tylenol 3, a spinal brace, and a TENS pain machine. 

On physical examination, the Veteran was noted to walk with stiff back but no limp, exhibit good heel and toe rising, no deformity of thoracolumbar spine, mild tenderness over the whole lumbar spine, and mild paravertebral muscle spasm (worse on the left side).  Range of motion findings of the lumbar spine were listed as forward flexion to 60 degrees (pain occurring at 30 degrees); backward extension to 20 degrees (pain occurring in the last 5 degrees); right lateral flexion to 25 degrees (pain occurring in the last 5 degrees); left lateral flexion to 25 degrees (pain occurring in the last 5 degrees); right rotation to 25 degrees (pain occurring in the last 5 degrees); and left rotation to 25 degrees (pain occurring in the last 5 degrees).  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner noted that straight leg raising was 40 degrees bilaterally with positive Lasegue's sign, full muscle strength, and normal ankle and knee jerks.  On neurological examination, the Veteran showed decreased sensation over the lateral aspect of the left leg and foot.  While the X-ray report from that day was still pending, the examiner noted that X-ray reports from September 2005 revealed mild degenerative changes throughout the lumbar spine with moderate facet arthropathy at the L5-S1 level.  The examiner diagnosed chronic lumbar strain, mild lumbar spondylosis, and discogenic disease at the L2-3 level.  

Additional VA treatment records dated from January 2008 to September 2011 detailed treatment with acupuncture, infrared therapy, numerous lumbar epidural steroid injections, and sacroiliac joint injections.  The Veteran complained of very severe, throbbing, aching, constant pain in his back.  Findings of chronic low back pain of multifactorial etiology with right SI joint tenderness, myofascial pain syndrome, sacroilitis, backache, and right sacroiliac joint syndrome were noted in the records.  An April 2008 VA postoperative note showed complaints of low back pain exacerbated by prolonged positioning and walking more than ten minutes and tenderness to palpation of paraspinal muscles of the lumbar region, especially on the left side. 

During his February 2011 Board hearing, the Veteran testified that his lumbar spine disability had gotten significantly worse since that time, to include constant and severe lumbar spine pain, lower extremity numbness, and receipt of cortisone injections.  

In a September 2011 VA Back Conditions Disability Benefits Questionnaire (DBQ), the Veteran was noted to have been diagnosed with lumbar degenerative disc disease with radiculopathy of the right lower extremity.  He complained of progressive pain, stiffness, and right radicular symptoms.  It was indicated that he had multiple spinal injections with minimal relief.  He did describe experiencing flare-ups of his spinal condition with prolonged walking/standing, bending, twisting, lifting/carrying, and cold weather.  Range of motion findings of the lumbar spine were listed as forward flexion to 65 degrees (pain occurring at 65 degrees); backward extension to 20 degrees (pain occurring at 20 degrees); right lateral flexion to 20 degrees (pain occurring at 20 degrees); left lateral flexion to 20 degrees (pain occurring at 20 degrees); right rotation to 20 degrees (pain occurring at 20 degrees); and left rotation to 20 degrees (pain occurring at 20 degrees).  While repetitive use testing did not reveal additional limitation of motion,   

It was detailed that the Veteran showed functional loss and/or functional impairment of the thoracolumbar spine with contributing factors of disability listed as less movement than normal, excess fatigability, and pain on movement.  He was also noted to have localized tenderness or pain to palpation of the paraspinal muscles as well as guarding and/or muscle spasm of the thoracolumbar spine without abnormal gait or spinal contour.  On physical examination, the Veteran showed full muscle strength on motor testing, no atrophy, hypoactive deep tendon reflexes of the knee and ankle, normal sensory findings with decreased sensation of the right lower leg/ankle/foot/toes, and positive straight leg raising test on the right and left side.  The Veteran was noted to have symptoms of radiculopathy of moderate severity on the right side, to include constant, moderate pain, moderate paresthesias, moderate numbness in the right lower extremity, and involvement of the right L4-S3 nerve roots (sciatic nerve).  

A September 2011 VA X-ray report listed an impression of stable mild degenerative change with no evidence of fracture or dislocation of the lumbar spine.  It was noted that the Veteran had lumbar intervertebral disc syndrome of the thoracolumbar spine but had no incapacitating episodes over the past 12 months due to that disorder.  The Veteran was indicated to use two assistive devices, a brace regularly and a cane occasionally.  The examiner indicated that the Veteran's thoracolumbar condition did impact his ability to work due to difficulty with prolonged standing/walking, bending, twisting, and lifting/carrying.  He commented that the Veteran's lumbar disability would prohibit work duties that entailed heavy labor or rigorous physical exertion.  However, he specifically opined that that the Veteran's symptoms would not prohibit sedentary work activities, such as administrative or clerical employment.   

In a June 2012 statement, the Veteran's attorney indicated that his lumbar spine condition had worsened and was now affecting the musculoskeletal systems of his lower extremities.  He highlighted that the Veteran had been awarded a 20 percent disability evaluation for his radiculopathy of the right lower extremity. 

After a review of the evidence, the Board finds that the evidence does support the assignment of a 40 percent evaluation, but no higher, for the Veteran's chronic lumbar strain with spondylosis and discogenic disease at L2-3 during the appeal period.  During his December 2007 VA spine examination, range of motion findings of the lumbar spine were listed as forward flexion to 60 degrees with pain occurring at 30 degrees.  The Board finds that it is possible to assign a 40 percent rating based on consideration of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  In this case, there are objective medical findings of pain on motion showing functional loss that is contemplated by a 40 percent evaluation under the General Rating Formula. 

However, the aforementioned evidence also does not reflect any findings that would warrant a rating excess of 40 percent solely under the criteria of the General Rating Formula.  None of the competent medical evidence of record shows that the Veteran suffers from any unfavorable ankylosis of the thoracolumbar spine or entire spine.  

The General Rating Formula also directs that neurological manifestations should be rated separately from orthopedic manifestations.  As noted above, in a January 2012 rating decision, the RO granted entitlement to service connection for right lower extremity radiculopathy and assigned a 20 percent evaluation for that disability pursuant to Diagnostic Code 8520, effective September 28, 2011.  In addition, this assigned rating is not an issue currently on appeal before the Board. 

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evidence of record simply does not show that the Veteran suffers from intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant the assignment of a 60 percent rating.  It was specifically noted in the December 2007 and September 2011 VA spine examination reports that the Veteran did not suffer from any incapacitating episodes of spinal disease. 

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted above, even with his complaints of pain on motion and with repetitive motion, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 40 percent rating.  The evidence reflects that the currently assigned 40 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, excess fatigability, tenderness, and stiffness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected lumbar spine disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any additional increased evaluation during the appeal period.

The Veteran and his attorney also submitted multiple written statements and hearing testimony discussing the severity of his service-connected chronic lumbar strain with spondylosis and discogenic disease at L2-3.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased lumbar spine symptoms to lack credibility as well as probative weight.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the schedular criteria for the assignment of a rating of 40 percent, but no greater, for chronic lumbar strain with spondylosis and discogenic disease at L2-3 have been met.  However, entitlement to a rating in excess of 40 percent for chronic lumbar strain with spondylosis and discogenic disease at L2-3 must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2011). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU rating is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extraschedular consideration. 38 C.F.R. § 4.16(b) (2011).

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the veteran prevails in either event.  However, if the weight of the evidence is against the veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

The Veteran is seeking a total disability rating based on individual unemployability.  His service-connected disabilities consist of chronic lumbar strain with spondylosis and discogenic disease at L2-3 (rated as 40 percent disabling) and right lower extremity radiculopathy (rated as 20 percent disabling).  His combined service-connected disability rating is 50 percent.  38 C.F.R. § 4.25 (2011).  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, because the Veteran's combined rating for his service-connected disabilities is not 70 percent or more.  Therefore, he is not entitled to a TDIU rating on a scheduler basis. 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  As noted above, those cases should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2011).

As discussed above, in a December 2007 VA treatment record, the Veteran indicated that he was not returning to work as a handyman.  In a December 2007 VA examination report, the Veteran indicated that he stopped working as a cook as few weeks before due to his low back pain. 

During his February 2011 Board hearing, the Veteran asserted that had not worked in five or six years since running a restaurant.  He reported that he was limited in what he could do due to pain and fortunate to have a wife with a great job.

In a September 2011 VA Back Conditions Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran's thoracolumbar condition did impact his ability to work due to difficulty with prolonged standing/walking, bending, twisting, and lifting/carrying.  He commented that the Veteran's lumbar disability would prohibit work duties that entailed heavy labor or rigorous physical exertion.  However, he specifically opined that that the Veteran's symptoms would not prohibit sedentary work activities, such as administrative or clerical employment.   

In a June 2012 statement, the Veteran's attorney indicated that the Veteran had last held gainful employment in 2007 when working as a chef for an Elks Lodge.  He asserted that the Veteran's lumbar condition made his performance of his chef responsibilities unbearable and ultimately led to his decision to leave his employment.  It was noted that the Veteran's lumbar condition continued to preclude his ability to seek and maintain any type of gainful employment. 

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 50 percent disabled. Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities (chronic lumbar strain with spondylosis and discogenic disease at L2-3 and right lower extremity radiculopathy) alone actually preclude him from engaging in substantially gainful employment.  Thus, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted. 

In this case, the Board observes that the Veteran is competent to report symptoms associated with his service-connected lumbar spine and right lower extremity disabilities as well as their effects.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as the Veteran's statements are inconsistent with the probative evidence of record, which does not show he is unemployable solely due to his service-connected disabilities, the Board finds that his assertions of unemployability lack credibility and are without probative value.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing). 

For the foregoing reasons, the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). As such, the appeal is denied.

ORDER

Entitlement to 40 percent rating, but no greater, is granted for chronic lumbar strain with spondylosis and discogenic disease at L2-3, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


